Citation Nr: 0030602	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-16 527	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a July 1989 reduction of a 40 percent evaluation 
for a service-connected seizure disorder was proper.

2.  Entitlement to an increased rating for psychoneurotic 
depressive reaction, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 1989 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the veteran's service-connected 
seizure disorder from 40 percent disabling to 10 percent 
disabling, effective from October 1, 1989.  (By rating action 
of April 1991, the RO increased the rating from 10 percent to 
20 percent, effective from October 1, 1989.)  This matter 
also comes to the Board following a February 1997 RO decision 
which denied the veteran's claim for a disability rating in 
excess of 10 percent for a service-connected psychoneurotic 
depressive reaction.  In May 1998, the Board remanded the 
veteran's appeal so that a requested hearing could be 
conducted.  

(The claim of entitlement to an increased rating for the 
psychoneurotic depressive reaction will be addressed in the 
remand that follows this decision.)


FINDINGS OF FACT

1.  By an April 1976 decision, the RO granted service 
connection for a seizure disorder and assigned a 40 percent 
rating, effective from December 20, 1975.

2.  By rating action in July 1989, the RO reduced the 
service-connected seizure disorder from 40 percent disabling 
to 10 percent disabling, effective from October 1, 1989.

3.  The provisions of 38 C.F.R. § 3.344 (1988) were not 
considered at the time of the reduction.


CONCLUSION OF LAW

The July 1989 rating reduction from 40 percent for a seizure 
disorder was not proper.  38 C.F.R. §§ 3.105, 3.344 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) (1988) allowed for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1988) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).

Specifically, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted, and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  38 C.F.R. 
§ 3.105(e) (1988).  Additionally, the regulations provide 
that the veteran is to be notified of the action taken, 
furnished detailed reasons therefor, and given 60 days for 
the presentation of additional evidence.  Id.  The reduction 
will be made effective the last day of the month in which a 
60-day period from the date of notice to the payee expires.  
Id.

In the instant case, a July 1989 rating action reduced the 
veteran's 40 percent rating for a seizure disorder to 10 
percent, effective from October 1, 1989.  The foregoing 
action was taken pursuant to 38 C.F.R. § 3.105(e) after the 
RO addressed why the clinical evidence of record failed 
support the veteran's then-current 40 percent evaluation.  
The veteran was informed of this decision by letter dated 
that same month and she was given at least 60 days in which 
to present additional evidence.  Consequently, it appears 
that the RO did not violate any of the procedures required 
under 38 C.F.R. § 3.105-the July 1989 rating action provided 
a reason for the RO's action, the veteran was notified of her 
rights, she was given time to respond, and the reduction was 
made effective no sooner than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires").  38 C.F.R. § 3.105(e).  However, the 
reduction was not made effective within less than five years 
of the award of the 40 percent rating.  Therefore, the 
reduction is governed by the provisions of 38 C.F.R. § 3.344 
regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c) 
(1988).

In this regard, 38 C.F.R. § 3.344(c) provides that, if a 
rating has been in effect for 5 years or more, the provisions 
of 38 C.F.R. § 3.344(a) must be met.  This provision requires 
that there be material improvement in the disability before 
there is any rating reduction.  See Peyton v. Derwinski, 
1 Vet. App. 282, 286-87 (1992).  As noted above, the 40 
percent evaluation for the veteran's seizure disorder had 
been in effect since December 1975 - i.e., more than 5 years 
prior to the July 1989 reduction.  As such, a pertinent 
matter at issue was whether material improvement in the 
veteran's disability had been demonstrated in order to 
warrant a reduction in compensation benefits.  See Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 
5 Vet. App. 413, 416-21 (1993).

Under applicable criteria, rating agencies will handle cases 
affected by change of medical findings or diagnosis, to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, etc., will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1988); Brown 
(Kevin), 5 Vet. App. at 419; Kitchens, 7 Vet. App. at 325.

The provisions above apply to ratings that have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (1988).

The Board has reviewed the record and finds that the 
reduction in rating from 40 percent was legally improper.  
There is nothing in the evidence of record to show that the 
RO considered the provisions of 38 C.F.R. § 3.344 when it 
reduced the veteran's 40 percent evaluation in July 1989.  
Leaving aside the question of whether the clinical evidence 
of record at the time of the RO's July 1989 rating decision 
clearly indicated material improvement in the veteran's 
service-connected seizure disorder, including improvement 
under the ordinary conditions of life, the Board notes that 
the RO failed to address this question.  Moreover, the 
provisions of 38 C.F.R. § 3.344 were not set forth or 
addressed in a November 1990 statement of the case.  Failure 
to consider and apply the provisions of 38 C.F.R. § 3.344, if 
applicable, renders a rating decision void ab initio.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating 
reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 
3.344(a) was void ab initio); see also Kitchens, 
7 Vet. App. 325; Brown, 5 Vet. App. at 419.

Because the RO failed to apply the applicable provisions of 
38 C.F.R. § 3.344 in its reduction of the evaluation for 
service-connected seizure disorder from 40 percent to 10 
percent, the Board finds that the July 1989 rating decision 
is void ab initio as not in accordance with the applicable 
criteria, and, therefore, the Board has no legal option but 
to restore the 40 percent schedular evaluation.  38 C.F.R. 
§ 3.344(a), (c).  It might be argued that the veteran's 
condition had in fact improved materially, and that the 
reduction was therefore factually accurate in terms of the 
degree of disability she experienced.  However, an "after-
the-fact justification cannot resurrect a flawed rating, one 
which was arrived at in derogation of the regulations. . ."  
Dofflemyer at 282.  



ORDER

Restoration of a 40 percent rating, effective from October 1, 
1989, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Next, turning to the issue of entitlement to an increased 
rating for a psychoneurotic depressive reaction, the Board 
notes that the veteran testified in September 2000 that she 
had seen a Dr. Samuel Rosen in Charleston, South Carolina 
every two to three weeks for the previous five or six years.  
Next, the veteran reported that she had been hospitalized in 
approximately 1995, 1997, and, most recently, in 1998 because 
of her psychiatric disorder.  Moreover, while hospitalized, 
she had been under Dr. Rosen's care.  The veteran also 
reported that the most recent hospitalization was at St. 
Francis Hospital in Charleston, South Carolina.  
Additionally, the veteran reported at her January 1997 VA 
examination that she had been hospitalized at St. Francis 
Hospital in June 1995 after attempting suicide.  She also 
reported that she had obtained treatment at the Charleston VA 
medical center (VAMC) for her psychiatric disorder.

The Board observes that, while the record on appeal contains 
pre-1996 treatment records from the Charleston VAMC, it does 
not contain Dr. Rosen's treatment records, medical records 
from the St. Francis Hospital, or post-1996 treatment records 
from the Charleston VAMC.  Furthermore, while the record 
shows that the veteran was scheduled for a VA examination in 
July 2000 for the evaluation of all chronic conditions, the 
record does not include a copy of any examination report that 
may have been prepared.  Accordingly, adjudication of the 
veteran's claim for an increased rating must be deferred in 
order to give the RO an opportunity to obtain copies of such 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Moreover, VA's duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 
 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. 
§ 3.326 (1999).  Therefore, because the veteran reported that 
she had undergone two psychiatric hospitalizations since her 
most recent VA examination, on remand she must be afforded 
another VA examination.

This issue is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should obtain treatment records from Dr. 
Samuel Rosen, St. Francis Hospital, and 
the Charleston, VAMC as well as a copy of 
any July 2000 VA examination report, and 
associate all records obtained with the 
claims file.  38 C.F.R. § 3.159 (1999).  
If any records are not obtained, the 
veteran should be notified concerning the 
records that were not obtained, told of 
the RO's efforts to obtain them, and 
instructed as to any additional action to 
be taken.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder, provide an 
opinion as to all symptoms attributable 
to service-connected psychiatric 
disability and provide an opinion as to 
the combined effect of all manifestations 
of psychiatric disability on the 
veteran's social and industrial 
adaptability.  Clinical findings should 
be elicited so that the applicable rating 
criteria may be applied.  38 C.F.R. 
§ 4.130 (1999).  Additionally, a GAF 
score should be provided, and the 
examiner should explain its meaning in 
terms consistent with the rating 
criteria.  All opinions provided should 
be explained in the context of other 
opinions of record.

3.  The RO should then review the claim.  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice, but she may submit additional evidence and/or 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 8 -


